Per Curiam,
In construing the contract in question, as the same is written, the learned court was clearly right. The only question is whether the testimony — introduced by plaintiff for the purpose of reforming the instrument so as to make it read as he claims the parties intended, — is of that clear, precise and satisfactory character that is required in such cases. We think the learned judge was right in holding that it was not, and hence there was no error in withdrawing it from the consideration of the jury and directing them to render a verdict for the plaintiff in accordance with the contract as written.
Judgment affirmed.